DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
  
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
 
Claim Status
This Office Action is in response to communications filed on 9/30/2019. Claims 1-20 are pending for examination. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, and 19-20 are rejected under 35 U.S.C. 102(a)() as being anticipated by Talwar et al. (U.S. Patent Application 201602221580).
 
Regarding claim 1, Talwar teaches a system (Fig 1; a vehicle control system 12 to classify road surface being traversed by vehicle, also Figs 2-4) comprising:
a non-transitory memory (¶023; navigation unit 18 as a stand-alone vehicle control module or as integrated within some other component or system within the vehicle (e.g., the telematics unit 20 described below)… may include any combination of components, devices, modules, etc., like a GPS unit or a memory device); and
one or more hardware processors configured to execute instructions from the non- transitory memory to perform operations (¶024; processor executes various types of digitally-stored instructions, such as software or firmware programs stored in a memory device that is accessible by the processor enabling telematics unit 20 to perform a number of functions, including: turn-by-turn directions/navigation-related services in conjunction with navigation unit 18; emergency or roadside assistance-related services; diagnostic reporting using one or more diagnostic modules; infotainment services; and providing notifications or alerts relating to road surface being traversed by vehicle 10 to a call center, one or more other vehicles, and/or another entity; and/or control module 24; Fig 1, ¶026-¶027, pattern classifier 26; Fig 1, ¶028-¶029) comprising:
determining one or more vibration signals detected by a personal mobility vehicle (¶031; Method 100 comprises step 102 of receiving one or more electrical signals each of which is representative of a vibration (e.g., a vibration in the form of a sound or a vibration of a vehicle component) detected by a sensor 14 carried by the vehicle);
determining that the one or more vibration signals correspond to a particular type of pathway for the personal mobility vehicle (¶032; received signal(s) may comprise a vibration signal representative of a vibration detected by a vibration sensor 34 carried by the vehicle, wherein the detected vibration is a vibration of a component of the vehicle caused by the vehicle traversing the road surface…  received signals may comprise signal(s) representative of a detected sound and/or a detected vibration of a component of the vehicle… received signals may comprise only one type of signal (e.g., audio/sound or component vibration), or may comprise both types (e.g., audio/sound and component vibration);
generating a feedback signal corresponding to the particular type of pathway (¶048; upon determining a classification of the road surface in step 108, one or more alerts or notifications relating to the road surface may be provided to the vehicle occupant(s)).; and
transmitting the feedback signal corresponding to the particular type of pathway (¶048; the alert(s) or notification(s) may be communicated to the vehicle occupant(s) via the warning device(s) 16 of vehicle control system 12, and may take any number of forms depending on the type(s) of warning device(s) 16 that are provided. 

Regarding claim 19, Talwar teaches a non-transitory computer-readable medium comprising computer-readable instructions that  (¶023; navigation unit 18 as a stand-alone vehicle control module or as integrated within some other component or system within the vehicle (e.g., the telematics unit 20 described below)… may include any combination of components, devices, modules, etc., like a GPS unit or a memory device), when executed by at least one processor of a computing device (¶024; processor executes various types of digitally-stored instructions, such as software or firmware programs stored in a memory device that is accessible by the processor enabling telematics unit 20 to perform a number of functions, including: turn-by-turn directions/navigation-related services in conjunction with navigation unit 18;; diagnostic reporting using one or more diagnostic modules; infotainment; and providing notifications or alerts relating to road surface being traversed by vehicle 10 to a call center, one or more other vehicles, and/or another entity; and/or control module 24; Fig 1, ¶026-¶027, pattern classifier 26; Fig 1, ¶028-¶029), cause the computing device to:
determine one or more vibration signals detected by a personal mobility vehicle (¶031; Method 100 comprises step 102 of receiving one or more electrical signals each of which is representative of a vibration (e.g., a vibration in the form of a sound or a vibration of a vehicle component) detected by a sensor 14 carried by the vehicle);
determine that the one or more vibration signals correspond to a particular type of pathway for the personal mobility vehicle (¶032; received signal(s) may comprise a vibration signal representative of a vibration detected by a vibration sensor 34 carried by the vehicle, wherein the detected vibration is a vibration of a component of the vehicle caused by the vehicle traversing the road surface…  received signals may comprise signal(s) representative of a detected sound and/or a detected vibration of a component of the vehicle… received signals may comprise only one type of signal (e.g., audio/sound or component vibration), or may comprise both types (e.g., audio/sound and component vibration);
generate a feedback signal corresponding to the particular type of pathway (¶048; upon determining a classification of the road surface in step 108, one or more alerts or notifications relating to the road surface may be provided to the vehicle occupant(s)); and
transmit the feedback signal corresponding to the particular type of pathway. (¶048; the alert(s) or notification(s) may be communicated to the vehicle occupant(s) via the warning device(s) 16 of vehicle control system 12, and may take any number of forms depending on the type(s) of warning device(s) 16 that are provided.

Regarding claim 20, Talwar teaches a method comprising:
determining one or more vibration signals detected by a personal mobility vehicle (¶031; Method 100 comprises step 102 of receiving one or more electrical signals each of which is representative of a vibration (e.g., a vibration in the form of a sound or a vibration of a vehicle component) detected by a sensor 14 carried by the vehicle);
determining that the one or more vibration signals correspond to a particular type of pathway for the personal mobility vehicle (¶032; received signal(s) may comprise a vibration signal representative of a vibration detected by a vibration sensor 34 carried by the vehicle, wherein the detected vibration is a vibration of a component of the vehicle caused by the vehicle traversing the road surface…  received signals may comprise signal(s) representative of a detected sound and/or a detected vibration of a component of the vehicle… received signals may comprise only one type of signal (e.g., audio/sound or component vibration), or may comprise both types (e.g., audio/sound and component vibration);
generating a feedback signal corresponding to the particular type of pathway (¶048; upon determining a classification of the road surface in step 108, one or more alerts or notifications relating to the road surface may be provided to the vehicle occupant(s)); and
transmitting the feedback signal corresponding to the particular type of pathway (¶048; the alert(s) or notification(s) may be communicated to the vehicle occupant(s) via the warning device(s) 16 of vehicle control system 12, and may take any number of forms depending on the type(s) of warning device(s) 16 that are provided.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Talwar et al. (U.S. Patent Application 201602221580) in view of Bradley (U.S. Patent Application 2019/0236859).

Regarding claim 2, Talwar teaches the system of claim 1, but Talwar is silent on wherein determining the one or more vibration signals comprises determining:
frequencies of the one or more vibration signals detected by the personal mobility vehicle; and
magnitudes of the one or more vibration signals detected by the personal mobility vehicle.
Bradley from an analogous sensor providing a vibration signal associated with a vehicle art (Abstract) teaches the concept of wherein determining the one or more vibration signals comprises determining:
frequencies of the one or more vibration signals detected by a personal mobility vehicle;  and magnitudes of the one or more vibration signals detected by a personal mobility vehicle (¶058; data reduction includes computing a short-time Fourier Transform (FT) on each axis of acceleration, and locating the largest peaks in a particular frequency range. The tag stores the index (e.g., the number of the frequency bin of the FT) and relative magnitude of the largest frequency peaks). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Talwar’s system with the concept wherein determining the one or more vibration signals comprises determining:
frequencies of the one or more vibration signals detected by a personal mobility vehicle;  and magnitudes of the one or more vibration signals detected by a personal mobility vehicle, as taught by Bradley simply for data reduction techniques (Bradley; ¶058).

Regarding claim 7, Talwar teaches the system of claim 1, and Bradley further teaches wherein determining the one or more vibration signals detected by the personal mobility vehicle further comprises determining:
a speed of the personal mobility vehicle; and an acceleration of the personal mobility vehicle (¶007; an approach to determining vehicle usage makes use of a sensor that provides a vibration signal associated with travel by the vehicle, and that vibration signal is used to infer usage. Usage can include distance traveled, optionally associated with particular ranges of speed or road type. Vibration should be understood broadly to include any motion-based phenomenon, for example, relating to position, velocity, or acceleration of a part of the vehicle (e.g, the frame, a suspension member, etc.), with the vibration signal being represented in the time domain or in the frequency domain (e.g., intensity at one or more frequencies or over a range of frequencies). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Talwar’s system with the concept wherein determining the one or more vibration signals detected by the personal mobility vehicle further comprises determining:
a speed of the personal mobility vehicle; and an acceleration of the personal mobility vehicle, as taught by Bradley simply for gathering additional data associated with travel by the vehicle.
Regarding claim 8, Talwar and Bradley teach the system of claim 7, and Talwar further teaches wherein determining that the one or more vibration signals correspond to the particular type of pathway comprises providing, to a machine learning algorithm trained to identify various types of pathways, at least a portion of the vibration signals detected by the personal mobility vehicle (Fig 3 and ¶026, Fig 3; control module 24 comprises some type of electronic control unit (ECU) or vehicle control unit (VCU), and includes an electronic memory device 38 that stores sensor readings (e.g., readings from sensor(s) 14), look-up tables or other data structures, algorithms, etc. used; Examiner notes: also see ¶027-¶030 for more in depth details).

Regarding claim 9, Talwar and Bradley teach the system of claim 8, and Talwar further teaches wherein determining that the one or more vibration signals correspond to the particular type of pathway comprises implementing at least a portion of the machine learning algorithm within hardware integrated into the personal mobility vehicle (Pattern classifier 26 may be one of any number of types known in the art, for example, a Hidden Markov Model (HMM), a neural network, a Bayesian-based, or a vector quantization type classifier & may be implemented or synthesized in a number of ways including, being embodied in any vehicle control module having an electronic processing device configured to execute a pattern classification algorithm that may be stored in an electronic memory that is part of the vehicle control module or at least accessible by processing device thereof).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Talwar et al. (U.S. Patent Application 2016/02221580) in view of Mankowski et al. (U.S. Patent Application 2014/0370870).

Regarding claim 17, Talwar teaches the system of claim 1, and Talwar further teaches wherein recording the one or more vibration signals detected by the personal mobility vehicle comprises recording the output of at least one sensor (¶032; received signal(s) may comprise a vibration signal representative of a vibration detected by a vibration sensor 34 carried by the vehicle), but Talwar is silent on recording the output of at least one of:
an accelerometer integrated into the personal mobility vehicle;
a gyroscope integrated into the personal mobility vehicle;
an inertial measurement unit integrated into the personal mobility vehicle; or
a mobile device of a user operating the personal mobility vehicle.

Mankowski from an analogous art teaches the concept of recording the output of:
an accelerometer integrated into the personal mobility vehicle;
a gyroscope integrated into the personal mobility vehicle; and 
a mobile device of a user operating the personal mobility vehicle (¶011; Motion sensors 208 integrated into mobile phone 104 may include accelerometers, gyroscopes, orientation sensors, among others… motion sensors 208 may be sensitive to motion and/or vibration in either or all of x, y, and z directions along a coordinate system of mobile phone 104. When conveyed in a moving vehicle, the motion sensors 208 may provide one or more signals to processor 202 that are related to various motions and/or vibrations experienced by the mobile phone 104 while the vehicle is being driven, thus providing a state of motion of the vehicle…  processor 202 may use vibration signals to create a log of a driving scenario). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Talwar’s system with the concept of recording the output of:
an accelerometer integrated into the personal mobility vehicle;
a gyroscope integrated into the personal mobility vehicle; and 
a mobile device of a user operating the personal mobility vehicle, as taught by Mankowski simply to log a record of various vibrations or motion signals (constant speed, acceleration, deceleration, etc.) that are detected by motion sensors 208 and that are related to the driving scenario and/or events that occur during the driving scenario. (Mankowski; ¶011).

Allowable Subject Matter
Claims 3-6, 10-16, and 18 appear to be allowable over the prior art.
	
Conclusion                               
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Kobayashi (U.S. Patent 6,014,595) teaches a vehicle assistance system uses vehicle vibration resulting when the vehicle rides over predetermined vehicle vibration generating structures on the road.
 
Agosta et al. (U.S. Patent Application 2014/0355879) teaches a system that can determine partition regions from one or more factors that are independent of the image data, for an image depicting a scene; receive image data including pixels forming the image; classify pixels of the image into one or more pixel types based on one or more pixel-level features; determine, for each partition region, a set of pixel characteristic data describing a portion of the image included in the partition region based on the one or more pixel types of pixels in the partition region; and classify a scene of the image based on the set of pixel characteristic data of each of the partition regions.

Ishikawa et al. (U.S. Patent Application 2011/0144907) teaches navigation apparatuses that provide guidance regarding the travel of the vehicles so that drivers easily reach desired destinations.                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANCIL LITTLEJOHN JR/
Examiner, Art Unit 2684      
                                                                                                                                                                                      
						/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684